Order entered March 26, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01383-CV

 US BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR CREDIT SUISSE FIRST
BOSTON MORTGAGE SECURITIES CORP., HOME EQUITY ASSET TRUST 2004-4,
   HOME EQUITY PASS-THROUGH CERTIFICATES, SERIES 2004-4, Appellant

                                             V.

   DEMETRIA AMARO AND ALL OTHER OCCUPANTS OF 311 NORTH RAVINIA
                DRIVE, DALLAS, TEXAS 75211, Appellees

                     On Appeal from the County Court at Law No. 1
                                 Dallas County, Texas
                         Trial Court Cause No. CC-12-04360-A

                                         ORDER
       Before the Court are appellees’ motion to dismiss for mootness and Gagandeep K. Seth’s

motion to withdraw as counsel for appellees. We DIRECT appellant to file a response to the

motion to dismiss no later than April 7, 2014.      We GRANT the motion to withdraw and

DIRECT the Clerk of the Court to remove Ms. Seth as appellees’ counsel of record. We further

DIRECT the Clerk to send appellees a copy of this order and direct all future communications

with appellees to:


       801 S. Madison Avenue, Apt. No. 144
       Dallas, Texas 75208
       (214) 289-0456.

       Pending this Court’s determination of appellees’ motion to dismiss, the deadline for filing

appellees’ brief on the merits is suspended.


                                                    /s/     ELIZABETH LANG-MIERS
                                                            JUSTICE